Order filed, January 06, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00945-CV
                                 ____________

NETTLES LAND INVESTMENT GROUP, LLC. D/B/A NETTLES & CO.,
               DAVID A. NETTLES, Appellant

                                         V.

     L & L TAX CONSULTING, LLC D/B/A LANE PROPERTY TAX
                    ADVOCATES, Appellee


                    On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-15805


                                      ORDER

      The reporter’s record in this case was due December 09, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM